Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 25, 2022 is acknowledged.
3.	Claims 2-5, 8 and 11-12 have been cancelled.
4.	Claims 1, 6-7, 9-10 and 13-17 are pending in this application.
5.	Claims 6-7, 9-10 and 16-17 are cancelled by Examiner’s amendment set forth herein.
6.	Claims 13-14 are amended by Examiner’s amendment set forth herein.
7.	Claims 1 and 13-15 are allowed in this office action.

Priority
8.	Applicant filed English translation of foreign priority to KOREA 10-2017-0058866 on February 25, 2022. The foreign priority date has been perfected. The priority date for instant application is to KOREA 10-2017-0058866, filed on 5/11/2017.

Withdrawn Rejections
9.	Rejection of claims 1, 3, 12 and 14-15 under 35 U.S.C. 103 as being unpatentable over Beumer et al (US 2007/0270472, cited in the previous office action) as evidenced by Matrixyl (www.pubchem.ncbi.nlm.nih.gov/compound/9897237, pp. 1-7, cited in the previous office action), in view of Layton (Dermato-Endocrinology, 2009, 1:3, 162-169, cited in the previous office action) and Jung et al (WO 2015/174600, machine 
10.	Rejection of claims 1, 3 14 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description), is hereby withdrawn in view of Applicant’s amendment to the claims.

EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan C. Smith on March 8, 2022.

Claims 6-7, 9-10, 13-14 and 16-17 have been amended as follows: 

6.-7. (Cancelled)

9.-10. (Cancelled)

13. (Currently amended) An anti-inflammatory pharmaceutical composition comprising the compound of claim 1


16.-17. (Cancelled)

Claims 1 and 15, as set forth in the amendment filed on February 25, 2022.

Claims 1 and 13-15 are allowed.



REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: a compound having a structure in which isotretinoin and a water-soluble peptide are linked to each other via a covalent bond, wherein the water-soluble peptide increases the water-solubility of isotretinoin, wherein the water-soluble peptide is a peptide having the amino acid sequence consisting of SEQ ID NO: 1 is both novel and unobvious over the cited prior art. 
As indicated in the previous office action, the closest art is Beumer et al (US 2007/0270472), as evidenced by Matrixyl (www.pubchem.ncbi.nlm.nih.gov/compound/9897237), in view of Layton (Dermato-Endocrinology, 2009, 1:3, 162-169) and Jung et al (WO 2015/174600, machine translation used and enclosed in the previous office action). Beumer et al teach an amino acid or peptide conjugates of retinoic acid (see Title, for example) for the st paragraph of “Mechanism of Action”). Jung et al teach the same peptide as instant SEQ ID NO: 1 (see paragraph [0068] of machine translation). Jung et al teach that the peptide composition can be used for treating or preventing hyperkeratosis, and hyperkeratosis is psoriasis, psoriasis (ichthyosis), acne, chronic eczema, atopic dermatitis (see paragraph [0029] of machine translation). 
Beumer et al, Layton reference and Jung et al, alone or combined do not teach that the compound of isotretinoin-SEQ ID NO: 1 conjugate has inhibitory effects on the expression of one or more of the sebum-forming signaling genes selected from the group consisting of cEBP, PPAR, and SREBP1c; and on the expression of one or more genes of the inflammatory cytokines selected from the group consisting of IFN-, IL-1, IL-6, IL-17A and TNF-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Claims 1 and 13-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654